Citation Nr: 0812152	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for a hernia or abdominal rupture.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision of the 
"Tiger Team" located at the Department of Veterans Affairs 
Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The veteran served on active duty in the United States Army 
from May 1943 to November 1945.

Service connection for a "stomach and side ailment" was 
initially denied by the RO in a November 1953 rating 
decision.  

The veteran subsequently attempted to reopen his claim of 
entitlement to service connection (claimed as an "inguinal 
hernia" in 1995 and "hernia and rupture of right abdomen" 
in 1998), which was denied by the RO in August 1995 and 
October 1998 rating actions.  The veteran did not appeal 
either of these decisions.

The present appeal stems from the above-referenced October 
2006 rating decision, which determined that new and material 
evidence had not been submitted to reopen the previously-
denied claim of entitlement to service connection for a 
hernia or abdominal rupture.  At that time the RO also denied 
the veteran's initial claim of entitlement to service 
connection for a back disability.  

In March 2008, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

Issue not on appeal

In a November 2004 rating decision, the RO denied the 
veteran's claim of entitlement to special monthly pension.  
The veteran submitted a notice of disagreement in regards to 
this decision.  The RO subsequently wrote to the veteran in 
December 2004, indicating that it was unable to accept the 
veteran's notice of disagreement since the November 2004 
rating decision did not fully advise him as to the reasons 
his claim was denied.  The veteran was informed that he would 
soon receive a letter which would more thoroughly explain the 
basis for the denial of the pension claim, after which he 
would have the opportunity to submit another notice of 
disagreement if he so desired.  

The RO subsequently sent the veteran a letter in January 2005 
which, unlike the prior November 2004 decision, indicated the 
veteran's income exceeded the maximum annual disability 
pension limit set by law.  The veteran did not submit a 
notice of disagreement in response to the January 2005 
letter, though he continued to submit statements concerning 
the issues presently within the Board's jurisdiction.  The 
Board therefore views the veteran's failure to respond to the 
January 2005 letter as indicative of his intent not to appeal 
the denial of pension benefits.


FINDINGS OF FACT

1.  In an unappealed October 1998 decision, the RO denied 
service connection for a hernia or abdominal rupture.  

2.  The evidence associated with the claims folder subsequent 
to the October 1998 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a hernia or abdominal rupture.

3.  The competent medical evidence of record does not support 
a finding that a back disability currently exists.


CONCLUSIONS OF LAW

1.  The October1998 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).
2.  Since the October 1998 RO decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a hernia or abdominal 
rupture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a hernia or 
abdominal rupture.  Implicit in this claim is the contention 
that new and material evidence to reopen the previously-
denied claim has been received.  Additionally, the veteran 
seeks service connection for a back disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claim unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

Standard of review

The general standard of review applied by the Board is as 
follows.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

This standard, however, does not apply to the claim to reopen 
until such claim has in fact been reopened.  The standard of 
review as to the issue involving new and material evidence 
will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in a letter from the RO dated August 2, 2006 
which informed the veteran that the evidence must demonstrate 
"a relationship between your current disability and an 
injury, disease or event in military service."  

With respect to notice regarding new and material evidence, 
the August 2006 VCAA letter specifically explained that the 
veteran's claim for hernia or abdominal rupture was 
previously and finally denied and informed the veteran that 
evidence sufficient to reopen the veteran's previously denied 
claims must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  However, the 
August 2006 letter did not advise the veteran of the bases 
for the previous denial in October 1998.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
In fact, this was not outlined until the October 2006 rating 
action, which informed the veteran that his claim had been 
previously denied "because there was no evidence of the 
condition in your service medical records."  

Because the veteran did not receive proper Kent notice prior 
to the initial adjudication of his claim, the Board must 
consider whether he was prejudiced by such action.  In such 
circumstances, the timing error is presumed prejudicial and 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

After reviewing the record, the Board believes that VA has 
overcome its burden of showing that the veteran was not 
prejudiced by the timing error.  Shortly after veteran 
received notice as to the bases for the previous denial in 
compliance with Kent, he responded with a statement 
indicating that "I rest my appeal on the evidence of 
record."  See the January 8, 2007 substantive appeal.  
Neither the veteran nor his representative has since 
indicated that additional evidence exists which has not 
already been obtained.  It thus appears that the veteran has 
no additional evidence in his possession which would 
influence the Board's decision.  
Therefore, remanding the case for additional VCAA compliance 
action or readjudication of the claim would only cause 
further delay of the appeal with little or no benefit flowing 
to the veteran.  

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  Accordingly, there is no prejudice to the veteran 
in proceeding to consider his claim to reopen in spite of the 
timing deficiency as to Kent notice.

The Board has identified no other VCAA notice deficiencies.  
The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the above-referenced August 2006 
letter, whereby he was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  The August 2006 letter 
further indicated that a VA examination would be scheduled if 
necessary to adjudicate his claims.  

With respect to private treatment records, the veteran was 
informed in the August 2006 letter that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letter, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

Finally, the Board notes that the August 2006 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Court has recently issued a significant decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 VCAA letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 
Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  

As for the remaining claim for service connection for a back 
disability, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA treatment of the veteran.

The veteran has not been afforded VA examination with respect 
to his claimed back disability.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical record are 
completely negative for evidence of back disease or injury, 
and post-service medical evidence of record is against the 
finding of a current back disability.  Accordingly, the 
evidence does not indicate the presence of a current back 
disability that may be related to service such as to require 
an examination under McLendon.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  He 
has declined the option of a personal hearing.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Therefore, the Board will proceed to a decision.  




1.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for hernia or abdominal rupture.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
hernia or abdominal rupture.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim. 

When the veteran's claim was initially denied on the merits 
in November 1953, the following evidence was of record:

Service medical records demonstrate that the veteran made no 
abdominal complaints during his period of active duty, and no 
such conditions were identified during the November 1945 
separation examination.  

The veteran presented to D.F., M.D., in October 1953 with 
complaints of abdominal pain of two days duration.  
Examination at that time was negative.  The veteran was 
referred to another physician, K.B., who also found no 
evidence of abdominal disease upon examination of the 
veteran.

The initial denial of the claim of entitlement to service 
connection for a stomach/side ailment was predicated on lack 
of a current disability as well as no evidence of in-service 
disease [Hickson elements (1) and (2)].  Hickson element (3), 
medical nexus, was also necessarily lacking for this claim. 

The veteran attempted to reopen his claim in 1995 and 1998.  
In the October 1998 rating decision, the RO re-adjudicated 
the claim on the merits.  Responding to the veteran's 
contention that he was hospitalized for an inguinal hernia in 
1945, the RO determined there was no "record of treatment in 
service for hernia or abdominal rupture."  [Instead, it 
appears that the veteran was hospitalized in July 1945 for 
pain radiating from his right side to his right testicle; no 
disease was identified after x-ray testing].  Additionally, 
the record contained no evidence of a current hernia or 
abdominal disability.  Therefore, as with the previous denial 
in November 1953, all three Hickson elements were lacking.  
That decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
October 1998) evidence bears directly and substantially upon 
the specific matter under consideration, namely the elements 
which were previously lacking.  These include whether the 
veteran has submitted evidence a current diagnosis of a 
hernia or abdominal rupture and the presence of such in 
service.  38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claim has not been submitted.

The evidence added to the veteran's claims folder since the 
last final decision consists of a statement from VA Outreach 
Worker J.C.P., a March 2002 discharge summary from University 
Hospitals of Cleveland, VA outpatient treatment records, and 
the veteran's numerous written statements.  

[The veteran also submitted an Income-Net Worth and 
Employment Statement with respect to his claim for a special 
monthly pension; however, this document has no bearing 
whatsoever on the claim to reopen and will not be further 
addressed.]

With respect to the veteran's own statements as well as that 
of J.C.P. to the effect that the veteran was hospitalized in 
service for a hernia and has had hernia symptoms since that 
time, these statements are essentially reiterations of 
similar contentions raised in connection with his previous 
claims and have already been considered by the RO.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
veteran and J.C.P., are not competent to opine on medical 
matters such as diagnosis and etiology.  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108." 

The March 2002 discharge summary from University Hospitals of 
Cleveland and the recent VA medical records document ongoing 
medical treatment for various unrelated health issues.  These 
reports do not indicate that the veteran has any current 
hernia or abdominal problems and are therefore not new and 
material to the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to a claimant 
is not new and material]; see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

In short, the additionally-added evidence does not serve to 
establish, or even suggest, that the veteran has a current 
diagnosis of a hernia or abdominal rupture and the presence 
of such in service.  The evidence submitted subsequent to the 
October 1998 denial of the claim is therefore cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for a hernia or abdominal repair is not reopened.  The 
benefit sought on appeal remains denied.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].


2.  Entitlement to service connection for a back disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), the veteran's VA and 
private medical records are completely negative for 
complaints of or a diagnosis of a current back disability.

The Board acknowledges that the veteran presented to Dr. D.F. 
in February 1952 with complaints of back pain; however, 
examination of the veteran at that time was negative for the 
presence of any back disability.  In any event, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

To the extent that the veteran himself contends that he has a 
current back disability, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his back claim 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

As detailed in the VCAA discussion above, the veteran has 
been accorded ample opportunity to present medical evidence 
of a current back disability.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

In the absence of any currently diagnosed back disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.  

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to Hickson element (2), the veteran contends 
that he strained his back in service.  See the veteran's May 
23, 2006 statement.  Service medical records reveal that the 
veteran presented with pain in the right iliac region in July 
1945; however, subsequent laboratory testing ascribed the 
veteran's back pain to the presence of urinary calculus.  The 
veteran made no subsequent back complaints during service, 
and his November 1945 separation physical examination was 
negative for any musculoskeletal defects.  There is thus no 
evidence of back injury or disease in service.  See Forshey, 
supra; see also Curry v. Brown, 7 Vet. App. 24, 25 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].   
That the veteran made no mention of a back injury until he 
filed his claim in May 2006, over 60 years after he left 
military service and over 50 years after he filed his initial 
claim for VA benefits for an abdominal disability in 
September 1953, also supports the premise that no back injury 
was sustained in service.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  Moreover, 
the veteran made no reference whatsoever to an in-service 
back injury when he sought treatment for back pain from Dr. 
D.F. eight years after separation in February 1952.  See 
Curry, supra.

The Board acknowledges a June 2002 statement of VA Outreach 
Worker J.C.P which asserted that the veteran was a "combat 
veteran" who was "hospitalized for about a week after 
lifting a weapon carrier tire" during active service.  This 
statement, rendered about events occurring over 50 years ago 
which J.C.P. did not witness, is obviously based on the 
veteran's reporting of events, a reporting that the Board has 
rejected.  The Board again notes that the contemporaneous 
medical records make no mention of a back injury, let alone a 
hospitalization for such as J.C.P. now claims.  Also, to the 
extent J.C.P. argues the veteran was involved in combat, the 
veteran's DD 214 indicates his primary duty was light truck 
driver, and he has no awards or decorations indicative of 
combat status.  Accordingly, J.C.P.'s statement, which is 
contradicted by the contemporaneous service medical records, 
does not establish an in-service back injury.  Id.

In short, the Board finds the veteran's recent statements, as 
well as that of J.C.P., as to an in-service back injury to be 
lacking in credibility and probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Accordingly, Hickson element (2) is also not met.

Finally, in the absence of a current disability and in-
service disease or injury, medical nexus is an impossibility.  
Element (3) is also not met. 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for hernia or abdominal 
rupture is denied.

Service connection for a back disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


